Title: To James Madison from William Eaton, 20 December 1802
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 20. Dec. 1802
					
					Since the letter I had the honor to address to the department of State 14th. ult. nothing 

material has occurred here.  But the changeable aspect of affairs in Europe forebode changes here, as 

elsewhere, not wholly indifferent to the United States.  The treaty of Amiens, like a cancer in the breast, 

preys on the vital sources of Great Britain: if she collect fortitude to bear the torture it will only serve to 

heighten the horrors of the abys to which she sees herself descending with a lingering, reluctant, but 

certain step.  She seems to view this to be her situation; and to be resolved once more to apply 

sovereign remedies.  Reinforcements and fresh supplies are passed and passing to Egypt.  Malta is still 

in her possession.  The troops of Naples destined to garrison that post are returned and returning 

home—and there is now at Cagliari a british squadron of eighteen sail of the line.  These movements in 

this quarter must undoubtedly correspond with movements in other quarters.  They are in consonance 

with the kings speech to both houses, and to the address in answer.  Do not all announce the almost 

certain probability of a recommencement of hostilities in Europe?  May not Russia, notwithstanding late 

events, steady to her purpose of siezing on the Ottoman empire, the collosal pillars of which are already 

shaken to their base and which seem actually to find a prop in the ambition of the French dictator till 

he can admit them to fall for his own benefit, come into an alliance with England?  In any events of a 

renewed war the attention of those great powers would be diverted from these regencies, except as one 

or the other should have occasion of them as instruments; and they, of course, will be left at large to 

pursue their system of rapine against the smaller christian nations.  The United States seem to be 

singled out as their object.  A sketch of the actual relations between them and us will put this conjecture 

beyond a doubt.  The Bashaw of Tripoli has subdued or rather reduced to his own terms, all his other 

enemies; and exacts from the United States the same conditions of peace.  The Bey of Tunis, though 

having received and acknowledged himself contented with the peace stipulations, demands a  good 

frigate  of  thirty  six  guns as proof of equal regard the President has for him and the Dey of 

Algiers.  The Dey refuses to receive the Consul of the United States; rejects the cash commutation; and 

demands 1000 quintals of powder, as a regalia, with the annual munitions in arrear to be delivered in 

three months from the date of the demand.  This Bey’s minister also insists on the double barrelled, 

gold mounted fowling peace, and the bulls, cows and oxen demanded in 1801.  Impossible 

concessions!  But such as cannot be resisted except by force.  My means and my resources of resistance 

              are totally exhausted at this place.  The operations of our squadron this season have done less  than last to aid my efforts. Only one frigate of this squadron has been  seen on the coast of the enemy. I can no longer talk 

of resistance and coercion without exciting a grimace of contempt and ridicule; I am neither permitted 

nor inclined to talk of concessions: and, of course, my personal services can be no longer useful here 

under actual circumstances.  Any body whose fidelity can be relied on, and who is capable of writing an 

intelligible letter, may be of equal service and less exposed.  This regency view me with a jealous and 

suspicious eye.  They say "The American Consul is an enemy to the Barbary interests." (God forbid he 

should be a friend to them) And, in case of a rupture I have not the least reason to suppose the Bey 

would consent to my departure.  When the Commodore and Mr. Cathcart arrive I shall consult with 

them, and if they concur in the measure, I shall endeavor by stratagem to get out of this country and 

repair to the seat of Government of the United States.
					The enclosed extracts are the outlines of a project for a reformed system of intercourse here 

submitted to the consideration of Mr. Smith two years ago, and his answer.  Copies were 

forwarded to the government.  The actual state of our affairs renders some such plan more necessary 

than at the period of that date.  Whatever may be the decision of government on the subject, I cannot 

remain any longer in this employ.  With an ardent zeal to defend the interest and support the dignity of 

my country I have sacrificed four years of active life, my whole property, and perhaps my public 

reputation also in this horrid state of exile from all rational felicity; than which the desert of Siberia or 

Botany Bay has more enjoyments; for there may at least be found a green tuft and a shade where the 

exile may repose himself without being exposed to the clanking of chains and the brandishing of a 

tagon from the hand of a merciless pirate.  Is it but reasonable that some other citizen should take his 

tour here?  And, if it can be done embracing at the same time the public interest, is it but reasonable 

that I should desire once more to see my orphaned family?  If I do not succeed in getting away without 

endangering our affairs, I pray the President will be pleased to send out an agent to replace me.  I 

cannot  serve  another  summer  in  this  station!  I have the honor to remain with perfect 

respect, Sir, your most obedient servant
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
